Citation Nr: 1142105	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  

2.  What evaluation is warranted for right hip bursitis from October 5, 2006?
 
3.  What evaluation is warranted for left hip bursitis from October 5, 2006?
 
4.  Entitlement to an evaluation greater than 20 percent for right knee chondromalacia patella with degenerative joint disease, status post meniscectomy.
 
5.  Entitlement to an evaluation greater than 20 percent for left knee chondromalacia patella with degenerative joint disease.
 
6.   Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders (TDIU).  
 
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from February 1974 to February 1977.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and an April 2008 decision by the VA RO in St. Petersburg, Florida.  The case was certified to the Board by the RO in Winston-Salem, North Carolina.  
 
In February 2011, prior to certification, the North Carolina Department of Veterans Affairs revoked their representation of the Veteran, noting that he was working in consultation with a non-accredited individual who was apparently holding himself out to the general public as an accredited representative.  See 38 C.F.R. §§ 14.631, 20.608 (2011).  The Veteran has since informed the Board that he will represent himself.

The issue of entitlement to total disability based on individual unemployability is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

 
FINDINGS OF FACT
 
1.  For the period since October 5, 2006, the Veteran's right hip bursitis is not manifested by thigh flexion limited to 30 degrees or limitation of abduction beyond 10 degrees.  
 
2.  For the period since October 5, 2006, the Veteran's left hip bursitis is not manifested by thigh flexion limited to 30 degrees or limitation of abduction beyond 10 degrees.  
 
3.  The Veteran's right knee disability is not manifested by flexion limited to 30 degrees or extension limited to 15 degrees; and any recurrent subluxation or lateral instability is no more than slight.  
 
4.  The Veteran's left knee disability is not manifested by flexion limited to 30 degrees or extension limited to 15 degrees; and any recurrent subluxation or lateral instability is not more than slight.  
 
5.  In a June 1982 rating decision, a previous denial of entitlement to service connection for lumbosacral strain was confirmed.  The Veteran did not appeal.
 
6.  Evidence associated with the record since the June 1982 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.  
 
7.  Resolving reasonable doubt in the Veteran's favor, a low back disability is related to active military service.  
 

CONCLUSIONS OF LAW
 
1.  For the period since October 5, 2006, the criteria for an evaluation greater than 10 percent for right hip bursitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 5253(2010).  
 
2.  For the period since October 5, 2006, the criteria for an evaluation greater than 10 percent for left hip bursitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 5253.  
 
3.  The criteria for an evaluation greater than 20 percent for right knee chondromalacia patella with degenerative joint disease, status post meniscectomy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  
 
4.  The criteria for an evaluation greater than 20 percent for left knee chondromalacia patella with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010,  5260, 5261.  
 
5.  The June 1982 rating decision denying entitlement to service connection for a lumbosacral strain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  
 
6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
7.  A low back disability was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned for bursitis of the right and left hips, the notice requirements of 38 U.S.C.A. § 5103(a) have been met with regard to these issues.  
 
In light of the favorable decision to reopen and grant the claim of entitlement to service connection for a low back disability, a detailed explanation of how VA complied with the VCAA regarding this issue is unnecessary.  
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the remaining issues.  In January and March 2007 correspondence, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He has been provided notice of applicable rating criteria and of how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the December 2010 supplemental statement of the case.  
 
VA has satisfied its duty to assist.  The claims file contains service treatment records, VA medical records, private medical records, and Social Security Administration records.  The Veteran has been provided various VA examinations and on review, they are adequate for rating purposes.  
 
In March 2007, the RO asked the Veteran to complete, sign and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  On review, it does not appear that the requested information was received.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
In sum, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  
 

Analysis
 
Increased evaluations
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007),  the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.
 
i. Bilateral hip bursitis
 
In October 2006, the Veteran submitted a claim of entitlement to service connection for a bilateral hip disability.  In May 2007, the RO granted entitlement to service connection for right hip bursitis and left hip bursitis.  The Veteran was assigned a 10 percent evaluation for each hip effective October 5, 2006.  The Veteran disagreed with the assigned evaluation and subsequently perfected this appeal.
 
On VA examination in March 2007, the Veteran reported bilateral hip pain.  On physical examination of the right hip, the Veteran could cross his legs and toe out greater than 15 degrees.  Right hip active and passive flexion were from 0 to 120 degrees.  Active and passive extension were from 0 to 30 degrees.  Active and passive abduction were from 0 to 45 degrees.  Active and passive adduction were from 0 to 25 degrees.  Active and passive internal rotation were from 0 to 35 degrees.  Active and passive external rotation were from 0 to 50 degrees.  There was pain on motion, but no additional loss of motion following repetitive use.  

On physical examination of the left hip the Veteran could cross his legs and toe out greater than 15 degrees.  Left hip active and passive flexion were from 0 to 120 degrees.  Active and passive extension were from 0 to 30 degrees.  Active and passive abduction were from 0 to 45 degrees.  Active and passive adduction were from 0 to 25 degrees.  Active and passive internal rotation were from 0 to 35 degrees.  Active and passive external rotation were from 0 to 50 degrees.  There was pain with motion, but no additional loss of motion following repetitive use.  Diagnosis was bilateral hip bursitis.  The disorder severely impacted the appellant's ability to play sports, and had a moderate impact on his ability to shop, exercise and do chores. 
 
Private orthopedic records dated in July 2008 indicate that there was no atrophy of the hips and they were non-tender to palpation.  Hip abductor strength was normal.  Range of motion studies of the right and left hips revealed extension to 0 degrees; flexion to 130 degrees; external rotation to 40 degrees; internal rotation to 30 degrees; abduction to 40 degrees; and adduction to 30 degrees.  
 
The Veteran most recently underwent a VA examination in April 2010.  He reported bilateral hip pain with weekly flare-ups.  On physical examination, there was tenderness in the right hip.  Active motion of the right hip was: flexion to 85 degrees; extension to 0 degrees; and abduction to 40 degrees.  Active motion of the left hip was: flexion to 85 degrees; extension to 0 degrees; and abduction to 47 degrees.  The Veteran could cross his legs and could toe out greater than 15 degrees on both sides.  There was objective evidence of pain with motion but no additional limitation after repetitive use.  X-rays showed osteoarthritis in both hips and evidence of calcific tendinitis/bursitis about the right greater trochanter.  Diagnosis was mild to moderate bilateral hip bursitis.  The examiner noted effects on daily activities ranging from none to mild.  
 
Bursitis is rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
 
Extension of the thigh limited to 5 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.
 
Limitation of flexion of the thigh is rated as follows:  limited to 45 degrees (10 percent); limited to 30 degrees (20 percent); limited to 20 degrees (30 percent); and limited to 10 degrees (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
 
Impairment of the thigh is rated as follows: limitation of rotation of, cannot toe-out more than 15 degrees, affected leg (10 percent); limitation of adduction, cannot cross legs (10 percent); and limitation of abduction of, motion lost beyond 10 degrees (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5253.
 
On review, there is no evidence that hip extension is limited to 5 degrees, that the Veteran cannot cross his legs, that thigh flexion is limited to 30 degrees, or that there is a limitation of abduction beyond 10 degrees.  Hence, the criteria for a 20 percent evaluation are not met or more nearly approximated for either hip.  The Board acknowledges the Veteran's complaints, but the evidence does not present any pathology to support a higher evaluation based on functional impairment due to pain on motion or other factors.  
 
The Board considered other diagnostic codes pertaining to the hip and thigh, but finds no basis for assigning an evaluation greater than 10 percent for either hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.  
 
At no time during the appeal period has the Veteran's right or left hip disability been more than 10 percent disabling and staged ratings are not for application.  Fenderson.  
 
ii. Bilateral knee disability
 
In July 1977, the RO granted entitlement to service connection for chondromalacia of the right and left patellas and assigned 10 percent ratings effective February 5, 1977.  In March 2002, the evaluation was increased to 20 percent for each knee effective October 3, 2001.  In August 2004, the 20 percent evaluations were continued, but the disabilities were recharacterized as right knee chondromalacia patella with degenerative joint disease, status post meniscectomy; and left knee chondromalacia patella with degenerative joint disease.  
 
In October 2006, the Veteran submitted a claim for increase.  In May 2007, the RO continued the assigned 20 percent evaluations.  The Veteran disagreed with the decision and subsequently perfected this appeal.  
 
At a VA examination in March 2007, the Veteran reported giving way, pain, and stiffness with each knee.  He denied instability, weakness, effusion, or locking episodes.  On physical examination, active and passive range of motion in both knees was from 0 to 130 degrees.  The Veteran had pain with range of motion but no additional limitation of motion on repetitive use.  There was tenderness and painful movement, but no crepitation, clicks or snaps, grinding, or instability.  The examiner noted abnormal tracking of the patella and subpatellar tenderness.  There was no meniscus abnormality.  Diagnoses were right knee degenerative joint disease, status post meniscectomy; and left knee degenerative joint disease.  
 
Private orthopedic records dated in July 2008 indicate the Veteran was seen for evaluation of bilateral knee pain, swelling, and instability.  On physical examination, the gait was reported as abnormal secondary to the right knee.  There was mild effusion on the right and mild crepitation in both knees.  Laxity tests were reported as stable for both knees.  Range of motion was from 0 to 120 degrees on the right and from 0 to 140 degrees on the left.  There was pain in the extremes of flexion.  Strength was normal in both lower extremities.  Imaging showed mild arthritis bilaterally.  There was evidence of early subchondral sclerosis and good joint space.  There was also evidence of chondrocalcinosis in both knees.  
 
At an April 2010 VA examination the Veteran reported that his bilateral knee pain had worsened over the years and consideration for bilateral knee replacements was underway.  He reported that he wore a right knee brace most of the time and wore a knee brace on the left intermittently.  The Veteran reported right knee pain, giving way, stiffness, weakness, incoordination, decreased speed of joint motion and repeated effusions.  It was noted that he had a valgus knee and tended to stand on the left knee to off load.  He wore a 3/8 heel insert to balance height.  He reported locking episodes one to three times a month.  He reported left knee pain, stiffness, weakness, and repeated effusions.  He denied instability.  On physical examination, there was crepitus, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement on both sides.  The examiner noted effusions.  There was no locking and McMurray's testing was negative.  Valgus knee was shown.  The range of knee motion was from 0 to 125 degrees bilaterally.  There was objective evidence of pain following repetitive motion but no additional limitation.  X-rays showed arthritis in both knees.  
 
At the outset, the Veteran's knee disabilities have been rated under various Diagnostic Codes.  The initial 10 percent grant was assigned under Diagnostic Code 5257.  In March 2002, the evaluations were increased to 20 percent.  The right knee was then evaluated as being analogous to Diagnostic Code 5257 (5299-5257) and the left knee as analogous to impairment of the tibia and fibula (5299-5262).  38 C.F.R. § 4.20.  In June 2010, a corrected code sheet was completed.  Both knees were evaluated under Diagnostic Codes 5010 (traumatic arthritis) -5262 (impairment of the tibia and fibula).  
 
Impairment of the tibia and fibula is evaluated as follows: malunion with slight knee or ankle disability (10 percent); malunion with moderate knee or ankle disability (20 percent); malunion with marked knee or ankle disability (30 percent); and nonunion of, with loose motion, requiring brace (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
 
The evidence of record clearly shows arthritis in both knees.  Pursuant to the rating schedule, traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 
 
On review, there is no evidence of malunion of the tibia and fibula. Considering the foregoing, the Veteran's bilateral knee disability is more appropriately evaluated on the basis of limitation of motion.  
 
For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
 
Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
On review, the Veteran does not have compensable limitation of either flexion or extension is either knee.  Notwithstanding, a 10 percent evaluation is warranted based on x-ray findings of arthritis and some limitation of motion with pain.  An evaluation greater than 10 percent is not warranted for either knee based on limitation of motion as there is no evidence of flexion limited to 30 degrees or extension limited to 15 degrees.  There is also no basis for separate compensable ratings based on limitation of flexion and extension.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14.
 
VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).
 
Recurrent subluxation or lateral instability of the knee warrants 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.
 
Recent examinations do not show objective evidence of instability.  The Veteran, however, has reported giving way in both knees and he is competent to report this symptom.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Evidence of record also shows valgus deformity and that the Veteran needs knee braces.  Resolving reasonable doubt in the Veteran's favor, there is disability approximating slight instability in both knees.  Hence, separate 10 percent ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5257 are in order.  There is, however, no evidence of moderate recurrent subluxation or lateral instability.  
 
A 10 percent evaluation based on limitation of motion and a 10 percent evaluation under Diagnostic Code 5257 combines to a 20 percent evaluation.  See 38 C.F.R. § 4.25.  The Veteran is not prejudiced by any change in the assigned diagnostic code as discussed in this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In summary, there is no basis for assigning evaluations greater than 20 percent for any disability related to the Veteran's right and left knee disabilities.  
 
At no time during the appeal period has the Veteran's right knee or left knee disability been more than 20 percent disabling and staged ratings are not warranted.  See Hart.  
 
With regard to rating the hips and knees, the Board considered  the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
Here the rating criteria discussed reasonably describe the Veteran's disability levels and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order.  Id. 
 
Service connection
 
In September 1977, the RO denied entitlement to service connection for lumbosacral strain, essentially based on a finding that there was no record of complaint or treatment of a back condition during service.  In March 1978, the RO determined that new and material evidence had not been received and continued the denial of service connection for lumbosacral strain.  The Veteran disagreed with this decision and a statement of the case was issued in August 1978.  A timely substantive appeal was not received.  
 
In May 1982, the Veteran submitted a claim to reopen.  In June 1982, the RO continued the denial of entitlement to service connection for a back strain.  The Veteran did not appeal.  This decision is also final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.
 
In March 2006, the Veteran submitted another claim to reopen.  He reported back pain, which he felt was due to his knee condition.  In May 2007, the RO denied entitlement to service connection for low back degenerative disc disease.  In July 2007, within the one-year appeal period, the Veteran submitted additional relevant evidence.  See 38 C.F.R. § 3.156(b).  In April 2008, the claim was again denied.  
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
Relevant evidence of record at the time of the June 1982 decision includes the service treatment records, the Veteran's statement, and VA examination.  
 
Service treatment records show the Veteran was seen in October 1974 with complaints of burning with urination.  On examination of the back, there was costovertebral angle tenderness.  On December 9, 1976, the Veteran was seen with complaints of dizziness, and aching in legs, hips, back, and head.  The assessment was tonsillitis, questionable viral syndrome.  

On December 22, 1976, the Veteran presented with pain in the back, hip and shoulders.  A subsequent note indicates complaints of allergy reaction to the swine flu shot, but the examiner noted that he doubted this. 

On examination for separation in January 1977, the Veteran's spine was reported as normal on clinical evaluation.  The Veteran, however, claimed that he was in poor health for various reasons, including his back.  The examiner wrote that he had a history of lumbosacral strain in the past but it was resolved and he was then asymptomatic. 
 
In an April 1977 statement, the Veteran reported that his back started bothering him in 1976 while he was in the service and that he went to the dispensary several times.  He also reported VA outpatient treatment beginning in February 1977.  
 
The Veteran underwent a VA orthopedic examination in April 1977.  He reported injuring his back just before he got out of the service and that he was treated while he was still in the service.  On physical examination, there was a slight increase in the lumbar lordosis.  He stood with the back flexed at 10 degrees.  X-rays of the lumbosacral spine were essentially normal.  The diagnosis was lumbosacral strain chronic symptomatic.  
 
A significant amount of evidence has been added to the record since the final June 1982 rating decision.  This includes a May 2008 statement from Dr. P.T. indicating it was as likely as not that the Veteran's bilateral hip and knee conditions contributed to his back problem.  The Veteran is currently service-connected for bilateral knee and hip disabilities.  Thus, this evidence is considered new and material and the claim is reopened herein.  See 38 C.F.R. § 3.156(a).  
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may be granted for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from service.  38 C.F.R. § 3.307, 3.309(a).
 
In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 
 
Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
As noted, the Veteran reported back pain at separation and was diagnosed with a lumbosacral strain in April 1977.   The Veteran underwent a VA examination for his feet and knees in April 1983.  At that time, he also complained of pain in the lower part of his back.  Findings related to the back were not provided.
 
A January 1984 statement from a private chiropractor indicates that the Veteran was involved in a motor vehicle accident in December 1983 and sustained various injuries, including cervical and lumbar strain and sprain.  Private records show the Veteran was seen in September 1994 following a postservice work-related injury with complaints of back and shoulder pain.  The diagnosis was low back and trapezius myofascial strain.  The Veteran was seen in November 1995 with complaints of low back pain related to a motor vehicle accident.  
 
A July 2002 private chiropractic statement indicates the Veteran was involved in a rear-end collision five to six years ago and a front-end collision four years ago.  Spinal rehabilitation was recommended.  
 
In September 2005, the Veteran was seen by a private internist.  At that time, he reported low back pain since a 1985 accident at work. 
 
A December 2005 VA record notes mild lumbar degenerative disease L4-5, anterolisthesis of L4 on L5; and a leg length inequality with the left leg being shorter.  It was questioned whether soft tissue compression was causing anterior pain and whether leg length inequality was causing lumbar weakness stressing the left lumbar transverse process.  
 
Private orthopedic records dated in February 2006 indicate the Veteran was seen for follow up of low back pain that radiated down both legs just above the knee.  The diagnoses included low back pain and ankylosis/instability of sacrum.  The working diagnosis included bilateral sacroiliac  dysfunction secondary to a gait abnormality.  
 
In a February 2007 statement, the Veteran argued that his feet and legs have gotten worse and caused chronic back pain.  
 
On VA examination in March 2007, the Veteran reported that his low back pain started in 1976 while he was in service.  He reported no particular back injury but indicated it was due to training maneuvers.  Under "medical opinion", the examiner stated "was at least as likely as not (50/50 probability) caused by or a result of."  Under "rationale for opinion", however, the examiner stated that degenerative disc disease of the lumbar spine is a chronic condition that would be there without the knee and feet condition.  
 
A June 2007 statement from a private chiropractor indicates that the Veteran presented for chiropractic care in July 2002 with a chief complaint of chronic low back pain.  The Veteran stated his low back complaint began when he was 21 years old and in the service.  
 
A May 2008 statement from Dr. P.T. indicates that it is as likely as not that the Veteran's bilateral hip and knee condition contribute to his back problem.  
 
A June 2009 record from Dr. P.T. indicates that the Veteran's clinical situation was discussed.  Dr. P.T. indicated that he could state that the Veteran's back was irritated to some extent by gait pattern.  His back problem was not caused by his lower extremity condition and his back condition did not cause his lower extremity problem.  
 
In this case, the evidence of record clearly shows that a history of post-service back injuries.  It also, however, shows the Veteran reported complaints of back pain at separation and that he was diagnosed with a chronic lumbosacral strain within two months following discharge.  Additionally, the evidence of record suggests a relationship between the appellant's service-connected bilateral feet, knees, and hips and current back disability.  The Veteran has reported back pain since service and is competent to do so.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).
 
The cause of the appellant's current low back disability may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the appellant's favor, service connection for a low back disability is warranted.  See 38 C.F.R. § 3.102.  The impact of any superimposed post-service injuries is a rating question.  
 

ORDER
 
For the period since October 5, 2006, an evaluation greater than 10 percent for right hip bursitis is denied.
 
For the period since October 5, 2006, an evaluation greater than 10 percent for left hip bursitis is denied.  
 
Entitlement to a combine evaluation greater than 20 percent for right knee chondromalacia patella with degenerative joint disease, status post meniscectomy is denied.
 
Entitlement to a combined evaluation greater than 20 percent for left knee chrondromalacia patella with degenerative joint disease is denied.  
 
New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened. 
 
Entitlement to service connection for a low back disability is granted.  
 

REMAND

In light of the decision to grant entitlement to service connection for a low back disorder adjudication of the claim of entitlement to a total disability evaluation based on individual unemployability must be deferred pending the initial assignment of a rating for that disorder.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, further development is in order to include a VA examination that addresses the combined impact of all of the appellant's service connected disorders alone separate and apart from any nonservice connected disorders.

Therefore, this case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then:  (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.
 
2.  Thereafter, the AMC/RO should schedule the Veteran for a VA orthopedic examination.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the orthopedist for review.  The examiner must address the effect that the Veteran's bilateral knee disorders, bilateral hip disorders, bilateral pes planus and low back disorder alone have on his ability to have substantially gainful employment.  The examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance that either one or the totality of all of the Veteran's service-connected disorders render him unable to secure and follow substantially gainful employment.  A full explanation of the rationale for any opinion rendered should be provided.
 
3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).   
 
4.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  After completing the requested actions, to include reviewing any additional evidence submitted after the most recent supplemental statement of the case, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue of entitlement to total disability based on individual unemployability in light of all pertinent evidence and legal authority.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


